Citation Nr: 1314147	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post operative residuals, left knee with exostosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disability.  

The Board remanded the claim in November 2009 and June 2011 for further development.  


FINDING OF FACT

Post operative residuals of the left knee with exostosis are productive of complaints of pain, but there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post operative residuals of the left knee with exostosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2005, October 2006, and June 2008.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issues of an increased rating on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in connection with the claim.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

Further, the Veteran was offered an opportunity to set forth his contentions at a hearing before the Board.  He declined.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

By rating decision of July 1974, service connection for meniscectomy, left, with post operative residuals exostosis , left patella was granted.  A 10 percent rating was awarded, effective June 30, 1974.  The 10 percent rating has been in effect since that date.  


A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans' Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based upon fraud.  38 C.F.R. § 3.951(b).  

The Veteran asserts that his post operative residuals of the left knee with exostosis is more severe than the current evaluation reflect.  

The Veteran's post operative residuals of the left knee with exostosis is currently evaluated under 38 C.F.R. § 4.71a, DC 5260, limitation of leg flexion.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the General Rating Formula for the Knee under DC 5260, limitation of flexion to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants 20 percent; and limitation to 15 degrees warrants 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

VA General Counsel has issued separate precedential opinions holding that the Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

Under DC 5261, limitation of extension to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran underwent VA examination in March 2005.  The Veteran's history indicates that he underwent a meniscectomy of the left knee  in 1973 after trauma.  At the time of the examination, he complained of swelling on the left, one to two times a month.  He complained of pain, constantly an ache that was deep in the medial and lateral aspect of the knee.  He stated it was worse first thing in the morning when he got up and then with any walking or bending.  He related he was only able to stand 5 minutes and then he must sit down.  However, he stated that he goes to the grocery store and did not use a wheelchair.  Physical examination showed flexion of the left knee accomplished to 128 degrees, and extension was full at 0 degree.  There was good medial and lateral collateral ligament strength with no abnormal motion in 0 to 30 degrees of flexion with valgus or varus stress.  Anterior and posterior drawer tests were negative.  McMurray's test was negative.  He had no pretibial edema.  The knee revealed a 7 cm scar along the lateral border of the patella consistent with surgery.  It was a nice narrow linear scar with no hypertrophy.  There were small kinds of semicircular scars, one over the patella and one under the patella.  These were well-healed and shiny and hyperpigmented.  Left knee x-ray done in December 2004 showed mild degenerative joint disease (DJD).  The diagnosis was status post left meniscectomy.  No objective evidence to support residuals.  

The Veteran underwent a VA examination in February 2006.  Physical examination revealed flexion of 120 degrees with pain at extreme of flexion, extension was accomplished to 0 degree, with no pain at extreme of extension.  He had no additional limitation in range of motion with repetitive use of the left knee.  He had mild crepitation with flexion and extension of the left knee.  He had tenderness to palpation over the medial joint line and the inferomedial patella.  There was no varus or valgus deformity.  He had no instability with varus or valgus stress and had a negative anterior Drawer sign.  He had no swelling or erythema and no joint effusion of the left knee.  There was no muscle atrophy noted and he had no bony hypertrophy.   

Private treatment records showed the Veteran was hospitalized in July 2009.  The record showed that he fell in the shower and hit directly on his left knee cap.  The private medical evidence did not relate whether he fell when his left or right knee gave way or if he fell in some other manner.  

Pursuant to the Board's November 2009 remand, the Veteran underwent a VA examination in November 2010.  The history revealed the Veteran injured he left knee in 1973.  While working on a F-4, he was hit with a door and underwent surgery within one week of the trauma.  The diagnosis was exostosis of the left patella.  Also noted as a diagnosis was chronic synovitis, post meniscectomy, left knee.  He reported that surgery did not help much.  Since that time, he reported he had knee pain.  He reported another surgery in 2009.  He related when his right knee gave out, he fell and sustained fracture of his left knee.  He had surgery at Bay Memorial Hospital and was hospitalized at Biloxi for 3 months thereafter.  It was noted upon discharge that he sustained a tibial fracture when he fell in the shower.  Since the fall and surgery, the Veteran claimed that his left knee condition became progressively worse with progressive pain.  He received injection and physical therapy which he stated did not help.  At the time of the examination, he complained of left knee pain medially and laterally.  He had constant sharp pain like bone-to-bone, with an intensity of 8/10.  He complained of stiffness, swelling, weakness, and instability.  He stated his knee gives way and he loses balance.  He had a history of falls.  He related flare-ups of 8/10 which lasted 3 to 5 minutes.  He stated he had been using a cane for about 9 years for left knee problems and it helped to support him.  Sometimes he used a walker at home and it helped.  He stated he was able to do activities of daily living, although with the knee problem, it affected him putting on his clothes to bend and reach.  He stopped driving in 2009.  He stated he did not participate in many recreational activities.  He stated with a cane, he was able to walk about 30 to 40 yards.  Without a cane, he was able to walk about 30 to 40 feet, with rest.  He was able to stand for 5 minutes, and able to sit for 1/2 hour.  He had no history of inflammatory arthritis or neoplasm.  He stated he took Lortabs 4 times a day and it helped.  He had no incapacitating episode that recommended bed rest by a physician with his left knee condition.  

Physical examination of the left knee showed no significant swelling, redness, or warmth.  There was bony prominence of the left tibial area, with no swelling.  There was mild tenderness around the knee.  Active range of motion after 3 repetitions showed left knee flexion of 0 to 115 degrees, and 0 degree of extension.  Range of motion was limited by discomfort.  There was no instability, grinding, laxity of the collateral ligaments, and McMurray test was negative.  Left joint examination showed no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no loss of function with repetitive use, except as previously noted.  Loss of function, due to flare-ups, could not determined without resorting to mere speculation.  In the left lower part of the knee down to the middle part of the left leg, laterally, he had an operative scar measuring 15 cm in length and 0.4 cm in width.  The scar was well-healed, superficial, and not painful on examination.  There was no skin breakdown.  There was no underlying soft tissue damage.  There was no functional limitations with the scar.  Neurological examination showed he dragged his left leg.  He could not walk on his heels and toes.  He could not do tandem.  He could not stand on his left leg.  On motor examination, there was no muscle atrophy and no involuntary movements.  Power of the left leg was 4 to 4+/5.  Knee jerk and ankle jerk was 0 to 1.  Plantar was down going.  Left leg responded to light pinprick, but it was not in any dermatomal or peripheral nerve pattern.  Vibration was intact.  The diagnostic impression was service-connected status post left knee meniscectomy.  Degenerative arthritis of the left knee, moderate to severe by x-ray evidence.  

Pursuant to the Board's June 2011 remand, the Veteran underwent VA examination in November 2012.  It was noted that there was no doctor prescribed bed rest or incapacitation in the last 12 months.  He had no emergency room visits or hospitalizations in reference to the claimed left knee condition in the last 12 months.  His left knee disability showed no impediment to his activities of daily living.  It was noted he was unemployed and in receipt of Social Security benefits due to his age.  He indicated he had a 1973 injury in service and also stated that he had a second knee surgery in 2009 when his knee "gave up" and he fell.  He stated he had constant pain and decreased range of motion since that time.  He related he had to use a cane for ambulation, although he was able to ambulate small distances without it.  The examiner also indicated that the Veteran was diagnosed with Vitamin D deficiency in 2009.  He also stated that x-rays in 1994 of the left knee were normal.  In 2001, he had small amounts of degenerative changes in his left knee.  The examiner stated that the diagnosis of status post lateral tibial fracture plateau repair with internal fixation was not caused by the Veteran's service-connected left knee disability.  The examiner stated that this condition was due to acute trauma in 2009 complicated by Vitamin D deficiency.  This condition exhibited mild limitations.  The examiner stated that the Veteran's service-connected disability was status post meniscectomy of the left knee.  However, according to the examiner, active duty records never showed he had a meniscectomy.  The procedure documented in his active duty medical records showed an exostosis of the lateral left patella (new bone growth/bone spur removal from the left lateral patella).  The medical literature, according to the examiner, did not support any sequel out of this diagnosis, to include osteoarthritis, and or knee instability or locking up.  The condition was resolved.  

Physical examination revealed flexion of 120 degrees and extension of 0 degree.  There was no objective evidence of pain on left knee flexion or extension.  Repetitive use testing showed the same findings of range of motion.  Muscle strength of the left knee was 5/5.  Anterior, posterior, medial and lateral instability was not shown.  There was no evidence or history of recurrent patella subluxation or dislocation.  The examiner stated that the Veteran had not had any meniscal condition.  The examiner stated that the Veteran's left leg disability did not impact his ability to work.  

The Veteran submitted a statement to VA in December 2012 on behalf of his claim.  He stated that he sustained a fracture to his left knee when his left knee gave out and he fell.  

VA outpatient treatment records from 2005 to 2012 show the Veteran was seen on occasion for pain of the left knee.  Lortabs were prescribed.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's left knee disability is primarily rated under DC 5010/5260 for arthritis and limitation of flexion.  

Under DC 5010, arthritis, due to trauma, substantiated by X-rays findings, will be rated as degenerative arthritis.  

Under DC 5260, the Veteran has been rated 10 percent under limitation of flexion.  The 10 percent rating is warranted for noncompensable flexion with degenerative arthritis established by X-ray findings.  The Veteran's flexion has been limited at the most by 115 degrees.  Although limitation of flexion in this case is ratable at noncompensable, a 10 percent rating is warranted for arthritis of the left knee with objective evidence of pain.  However, flexion,  limited to 30 degrees, necessary for a 20 percent rating is not shown.  Therefore, an increased rating to 20 percent for limitation of flexion is not warranted.  

The Veteran's extension of the left knee has not been limited at any time during the appeals period.  At all times, his extension was noted to be full at 0 degree.  This finding does not warrant a compensable rating under DC 5261 for limitation of extension.  Extension limited to 10 degrees, has not been shown.  Therefore, an increased rating for 10 percent for limitation of extension is not warranted.  

The Board has considered the applicability of other potential diagnostic codes for the left knee that provide for higher or separate ratings.  However, as the evidence of record fails to demonstrate ankylosis, instability of the left knee, dislocated semilunar cartilage, or removal of symptomatic semilunar cartilage,  the Veteran is not entitled to a higher or separate rating under DCs 5256, 5257, 5258, 5259, 5261, or 5263, respectively.  

It is important to note that the Veteran also does not warrant a rating under DC 5262 for impairment of the tibia and fibula.  Although the Veteran sustained a fractured tibia and required surgery for that condition, there is no evidence, other than the Veteran's statement of such, that his fractured tibia was caused by a fall when his left knee gave way.  The Veteran's November 2010 VA examination indicated that the Veteran stated that his right knee gave out and he fell and fractured his tibia.  The private treatment records from Bay Medical Center where he was treated when he sustained the injury, did not indicate that either knee gave way, only that he fell in the shower and fractured his left tibia.  Moreover, during his November 2012 VA examination, it indicates that the Veteran gave a history that the fracture of his left tibia was sustained when his  knee "gave up."  It is not stated which knee "gave up."  In any event, the November 2012 VA examiner stated that the tibia fracture was the result of the fracture in 2009 and Vitamin D deficiency.  It was also noted there was only mild functional limitations.  Any limitations shown in the medical record did not show tibia and fibula impairment, necessary for a rating under DC 5262.  Also, all impairment of the left knee has already been rated under limitation of flexion of the left knee, which is noncompensable in degree.  Therefore, DC 5262 for impairment of the tibia and fibula is not an appropriate diagnostic code for this disability of the Veteran's left knee.  

The Board has considered the Veteran's statements that his left knee disability is worse. He asserted, in essence, that he warranted an increased rating for this disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet.App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's left knee disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet.App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet.App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet.App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's left knee disability was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher ratings was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left knee disability includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for the left knee is not warranted.  See Thun, 22 Vet.App. at 111; see also Bagwell v. Brown, 9 Vet.App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is unemployed and states he is in receipt of Social Security benefits due to his age.  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.  

Based on the foregoing, the Veteran does not warrant any rating higher than his currently rated 10 percent evaluation for post operative residuals of left knee, with exostosis under DC 5010/5260.   



ORDER

An increased rating for post operative residuals of left knee with exostosis, is denied.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


